Citation Nr: 0211370	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for coronary artery disease (CAD) as secondary to 
service-connected PTSD is addressed in a separate decision 
under the same docket number).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran had active service from October 1965 to October 
1967. 

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  The RO granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation 
effective from March 21, 1995. 

In April 1998 the Board of Veterans' Appeals (Board) remanded 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for PTSD to the RO for further development and 
adjudicative action.  

In August 1998 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from March 21, 
1995. 

In December 2000 the Board remanded the case to the RO for 
further development.  That development having been completed 
the case is once more before the Board for appellate 
consideration.  

In June 2001 the RO also confirmed and continued the 
pertinent determination it had previously entered.

The Board recognizes that in November 1997 and August 2001 
the veteran and his spouse provided oral testimony before two 
of the undersigned Members of the Board at the RO; 
transcripts of the hearings have been associated with the 
claims file.

Because testimony has been presented before two different 
members of the Board in November 1997 and August 2001, this 
decision is by a panel of not less than three members of the 
Board.  See 38 U.S.C.A. § 7102(a).

Documents dated in October 2001 and November 2001 were 
received at the Board in early January 2002 suggesting that 
the veteran was submitting additional evidence since his 
Travel Board hearing in August 2001.  The veteran waived RO 
consideration of the added evidence in connection with his 
current appeal; however, no additional evidence was received 
at the Board. 

By letter of June 11, 2002, the Board informed the veteran's 
representative that no evidence was enclosed with the 
veteran's correspondence of October 2001 and November 2001, 
and that as of June 11, 2002, no evidence had been received 
at the Board.  The Board noted that the veteran's case would 
be held in abeyance for a period of 30 days to allow him to 
submit additional evidence. 

A VA Form 119, Report of Contact dated June 18, 2002, shows 
the veteran's representative indicated that the veteran had 
no additional evidence to submit for consideration and that a 
letter would be faxed to the Board requesting that the 30 day 
waiting period be waived and for the Board to assume 
appellate jurisdiction. 

On June 19, 2002 the Board received a faxed statement from 
the veteran's representative stating that neither the veteran 
nor the representative had any additional evidence to submit 
for consideration.  The Board was requested to proceed 
without waiting for the 30 day period to expire.  

Since it appears that the veteran's correspondence of October 
2001 and November 2001 referring to the submission of 
additional evidence was a mistake and that neither the 
veteran nor his representative have any evidence to submit, 
the Board may proceed with appellate consideration of the 
issue on appeal. 


FINDINGS OF FACT

1.  From March 21, 1995 to November 6, 1996, PTSD was 
productive of not more than considerable social and 
industrial impairment.

2.  From November 7, 1996, to September 15, 2000, PTSD was 
manifested by continued symptoms productive of no more than 
considerable social and industrial impairment or some 
occupational and social impairment consistent with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

3.  PTSD has been productive of a demonstrable inability to 
obtain or retain employment since September 16, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 
percent for PTSD prior to September 16, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (2001).  

2.  The criteria for a 100 percent schedular evaluation for 
PTSD have been met effective from September 16, 2000.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On March 21, 1995 the veteran filed an original claim of 
service connection for PTSD.  Prior to that time the record 
is nonrevealing for PTSD. 


An April 1995 VA PTSD examination report shows the veteran 
reported working two or more jobs.  He noted working a normal 
shift as a police officer.  Also, he tended bar and engaged 
in other jobs.  He felt that education was very important.  
He was proud of the fact that he forced himself to go back to 
school.  He reported having four degrees in police work.  

It was noted that the veteran had flashbacks and bad dreams.  
He had not sought counseling nor did he know that Vietnam 
veterans met and talked to resolve their problems.  He was 
married for the third time.  He noted that "he must get his 
act together in order for his marriage to survive."  He 
noted that he was doing "rather well" by working and 
keeping everyone off his mind, but then the Gulf War started 
and agitation occurred towards his wife. 

A mental status evaluation revealed that the veteran was very 
pleasant, soft spoken, anxious, and neatly and cleanly 
dressed.  He was oriented to person, place and time.  It was 
noted that when certain questions were asked he would tense-
up and become very rigid.  When speaking about his own life, 
he became tearful, embarrassed and started to cry.  A past 
history of suicidal and homicidal ideation was noted.  He was 
considered to have limited insight and judgment since he 
isolated himself from other people who served in the service.  

It was strongly suggested that the veteran get into therapy.  
It was noted that he needed to develop his own interests.  
Diagnosis was severe PTSD manifested by severe depression, 
suicidal and homicidal ideation.

A December 1995 VA progress note shows the veteran had 
pressured speech but was not severely depressed.  He was not 
considered suicidal or homicidal.  He was oriented with clear 
sensorium.  He was described as neatly attired.  He had no 
delusions or visual or auditory hallucinations. 

A January 1996 VA counseling record shows less depression and 
anxiety.  The veteran responded positively to his medication 
program.  It was noted that his sleep pattern had stabilized, 
considerably.  He reported that he continued to experience 
some conflict with his supervisor and felt that his 
frustration would probably lead to retirement in the next 
three years.  The assessment revealed less depression and 
anxiety.  No suicidal or homicidal ideation was noted.  
Situational stress appeared to be minimal. 

A January 1996 VA psychology assessment report indicated that 
the veteran presented with severe PTSD.  He experienced 
significant difficulty with depression that often was 
triggered by memory of Vietnam experiences.  It was 
recommended that he enter treatment for PTSD. 

A February 1996 VA social work assessment report shows the 
veteran's chief complaint related to symptoms of PTSD.  He 
voiced increasing concerns over insomnia, anxiety, depression 
and intrusive thoughts.  It was noted that he appeared to be 
under considerable situational stress in his position at the 
police department which negatively impacted on his overall 
adjustment. 

An April 1996 VA Physician's note shows the veteran reported 
stress at work due to another police officer being out on 
sick leave.  He had to do additional work and had no time 
off.  He felt stressed.  He felt that his medication helped 
him to sleep and alleviate his depression.  He was considered 
oriented with clear sensorium.  He was without delusions or 
auditory or visual hallucinations.  

It was noted that the veteran did not appear significantly 
anxious or depressed.  He appeared to be doing well.  He was 
not considered a suicidal or homicidal risk.  It was noted 
that he was to continue on his medication.  Also, it was 
noted that he was being followed at monthly intervals for 
supportive and directive counseling with focus on assisting 
him in maintaining the highest level of adaptive functioning.   

May 1996 private hospital records refer to unstable angina 
and severe arteriosclerotic cardiovascular disease (ASCVD).  
It was noted that he worked as a police captain.  

A May 1996 VA social service progress note reveals that the 
veteran was seen for counseling.  He referred to recent heart 
bypass surgery and noted being on extended leave from the 
police department.  It was noted that he appeared to be doing 
well, stating that his operation was successful and that he 
was looking forward to having some time off from the very 
stressful job situation that he had been contending with.  He 
said that he was particularly pleased over the support given 
to him by his wife during his hospitalization since in the 
past he had felt that she had not given him much priority.  
He reported no problems with medications and felt that his 
depression and PTSD symptoms remained under good control.  

The social worker's assessment shows the veteran appeared 
physically and emotionally stable following recent surgery.  
The PTSD symptoms were considered to be under good control.  
No suicidal or homicidal ideation was noted.  Situational 
stress appeared to be at a minimal level.  

The treatment plan was to continue supportive and directive 
counseling with focus on assisting the veteran in maintaining 
the highest level of adaptive functioning.  Also noted was 
the continuation of medication supervision as indicated by 
"CSP" physician.   

A September 1996 VA "CSP" physician's note shows the 
veteran was doing well. Trazodone 100 mg. one half to one mg. 
at bedtime was continued.  

A November 11, 1996 statement from the veteran's wife refers 
his increased stress as a police supervisor.

A January 1997 VA social service progress note reveals the 
veteran was seen for "CSP" counseling.  It was noted that 
the session focused on recent adjustment and the intense 
situational stress he felt in coping with the police 
department.  

He related that he was being subpoenaed to testify in an 
upcoming court case but felt he would be able to handle the 
situation, satisfactorily.  Also, he mentioned not receiving 
his monthly order of medication.  

Assessment was no change in diagnostic impression.  It was 
noted that the veteran's adjustment was currently stable with 
no homicidal or suicidal ideation.  It was noted that his 
situational stress appeared to remain at a moderate level due 
to vocational problems.  

The treatment plan was to continue case management 
coordination by the social worker; supportive and directive 
social work counseling with medication supervision by the 
"CSP" physician as indicated with focus on maintaining 
functional ability.  Also, the veteran's treatment education 
was to focus on medication compliance and coordination of 
primary care through "CSP" outpatient treatment resources.  

A February 1997 VA social service update report shows that 
the veteran was maintained on supportive counseling with 
medication supervision and treatment focus in order to 
sustain the highest level of functional ability.  It was 
noted that he remained employed with the police department 
and continued to make a positive adjustment on medications.  
He was on leave for a period of time over the past year 
recuperating from heart problems.  

In November 1997 the veteran and his spouse provided oral 
testimony before a Member of the Board in Washington, D.C.  
The hearing transcript (T.) is on file.  At the hearing the 
veteran's representative pointed out that he served on the 
police force in Gadsden, Alabama.  T. at p. 4.  It was noted 
that he worked as a police captain and had been a police 
officer for 28 and 1/2 years.  T. at p. 4.  The veteran 
indicated that he was in charge of the Services Division 
which included the desk sergeants, communications and all the 
dispatchers.  T. at p. 4.  



He noted that he had a Master's degree in Criminal Justice.  
T. at p. 10.  He indicated that he transferred out of the 
Major Crimes Division in 1984 and was subsequently promoted 
to captain and put in charge of the Services Division where 
he had been ever since.  T. at p. 11.  

The veteran testified that he first realized having symptoms 
related to combat after talking to other veterans that had 
experienced the same symptoms.  T. at p. 11.  He stated that 
his symptoms included being hypervigilant and quick to anger.  
T. at p. 12.  

The veteran's spouse noted that she and the veteran had been 
married almost eight years and that she also was a police 
officer.  T. at p. 12.  She noted that together they had one 
child and that the veteran had three children from a previous 
marriage.  T. at pp. 12-13.  She noted that she and the 
veteran worked on different shifts but saw each other on a 
regular basis.  T. at p. 13.  She described the veteran as an 
extremely suspicious individual.  T. at p.14.  

The veteran indicated that his expression of suicidal and 
homicidal ideation in April 1995 had gotten better.  T. at p. 
18.  He noted that after his heart attack a year earlier, he 
felt that his wife and children would be better off with the 
insurance money if he were dead.  T. at p. 18.  

The veteran's spouse indicated that besides being suspicious, 
he also had a temper.  T. at p. 40.  She noted that for non-
work-related activities he read textbooks.  T. at p. 41.  She 
noted that they lived in regular suburban type dwelling and 
had close neighbors, one of which was a "nut."  T. at pp. 
41-42.  She noted that they took care of a little old lady 
that lived on one side.  T. at p. 42.  The veteran indicated 
that for recreation he went deer hunting.  T. at p. 43.  The 
veteran's spouse indicated that he enjoyed going to gun shows 
and things like that.  T. at p. 43. 


Evidence submitted at the hearing with waiver of RO 
consideration under 38 C.F.R. § 20.1304 (c) mainly consisted 
of lay statements from individuals who knew and worked with 
the veteran.  They recalled substantial symptoms of stress 
related to his police work.

Also submitted was an August 1997 VA progress record.  It 
showed the veteran had a significant cardiac disorder for 
which he underwent triple bypass surgery.  Also, it was noted 
that he had been undergoing considerable stress at work.  The 
problem related to a three month period when the chief was on 
suspension and the veteran's wife, also a police officer had 
to testify against the chief.  Consequently, there was 
considerable stress at work and at home.

It was noted that the veteran suffered from PTSD with 
increased flashbacks, trouble sleeping, depression and 
anxiety.  He was described as fairly isolated.  It was noted 
that he was not doing as well as he might.  It was noted that 
he was willing to try anti-depressant medication.  He was to 
return in one month to continue outpatient therapy.  

On December 22, 1997, the RO received a December 1994 
statement from BD, MD.  He noted that after reviewing the 
veteran's service medical records from the Birmingham VA 
Medical Center (MC) and other related records including his 
own treatment records, it was highly probable that the 
veteran's PTSD greatly contributed to his nervousness and 
depression. 

A January 1998 VA physician's note shows the veteran stated 
he had been doing very well on his Prozac and that he only 
occasionally took Xanax or Serax for his nerves to help him 
sleep.  He rarely took Elavil.  It was noted he had done well 
with no Desyrel and his Elavil was only 10 mg.  

It was noted that the veteran was prescribed a medication 
(Zypan) to help him stop smoking; however, he was warned of 
the risk of such medication with respect to cardiovascular 
disease.  

It was recommended that he try not using Zypan and try other 
methods to stop smoking.  Diagnosis was depression and 
stress.  Also noted was ASCVD, status post cardiac bypass 
graft.  

A July 1998 physician's clinic progress record shows the 
veteran was very happy with Prozac and thought it was the 
best thing that happened to him.  He still had flashbacks and 
nightmares, but they did not bother him as much.  He noted 
taking Elavil only if he was doing physical activity like 
working on his deck.  He also took Xanax 1/4 mg. up to three 
times daily for anxiety.  

Assessment was PTSD and depression with stress.  Global 
Assessment of Functioning (GAF) score was 85.  He was to 
continue on Prozac 20 mg. daily and return to the clinic in 
six months unless there were a problem. 

An August 1998 VA psychiatric examination report shows the 
veteran had been employed as a police officer for the past 30 
years and in receipt of ongoing PTSD treatment.  It was noted 
that his current marriage was in its 8th year.  

On mental status examination the veteran was cooperative.  
Thought processes and thought content appeared normal.  He 
denied current delusions and hallucinations. He admitted to 
prior suicidal attempts, but none currently.  He denied 
homicidal ideations.  

It was noted that he appeared to be able to maintain minimal 
hygiene and other daily living activities.  He was fully 
oriented and his judgment was impaired.  His concentration 
was severely impaired.  Speech was slow.  Mood was severely 
depressed.  Sleep impairment was chronic.  

PTSD symptoms were described as frequent and severe with no 
real periods of remission.  The veteran was characterized as 
an individual who continued to struggle with all the major 
symptoms of PTSD.  He was considered capable of managing his 
benefit payments.  Impression was chronic and severe PTSD 
with total social isolation and few friends.  His GAF score 
was 50.  

The examiner reported severe social and occupational 
impairment due to the veteran's service-connected PTSD.  It 
was noted that the veteran had difficulty establishing and 
maintaining effective social and occupational relationships 
due to his PTSD.  The veteran was noted to have difficulty 
handling stressful a situations due to PTSD.  It was 
indicated that the veteran continued to work on a full time 
basis, but had never fully adjusted to the work environment 
due to PTSD.  

A January 2001 statement from PH, Jr., MD, a specialist in 
general and internal medicine shows the veteran was a loyal 
and compliant patient since July 1997.  He noted reviewing 
the veteran's health records and concluding the veteran 
appeared to suffer from confusion.  He avoided contact with 
family members.  He displayed symptoms of rage rendering him 
a danger to himself and others.  He was considered totally 
incapable of functioning appropriately in social and 
occupational environments.  

Dr. PH, Jr., noted the veteran's frequent panic attacks, 
depression, dramatic mood swings and recurring nightmares 
were the direct result of PTSD.  He noted treating the 
veteran for PTSD with a regimen of medications.  He opined 
that the veteran would continue to suffer these symptoms the 
remainder of his life though only marginally managed through 
medication and counseling.  GAF was reported at 42.  

In August 2001, the veteran and his spouse attended a travel 
Board hearing.  The hearing T. is on file.  At the hearing 
the veteran submitted a substantial quantity of additional 
medical evidence with written waiver of initial RO review.  
See 38 C.F.R. § 20.1304 (c).  The variety of evidence 
included pictures, articles and treatment records.  

The veteran's wife reported they had been married for 11 
years.  T. at p. 5.  She noted that when they married the 
veteran was a captain over services at the police department 
and ran the jail and dispatchers.  T. at pp. 5-6.  She noted 
that she was currently a narcotics agent.  T. p. 6.  She 
noted that the veteran had trouble focusing on certain tasks 
and getting anything accomplished.  T. p. 6.  

She recalled his problems with temper tantrums, nightmares, 
trouble sleeping and bizarre behavior and depression.  T. at 
pp. 6-8.  She noted that his problems with depression and 
confusion had increased following three heart bypass 
procedures.  T. at pp. 8-9.  She noted he was depressed and 
did not think he could do anything.  T. at p. 9. 

The veteran noted that he voluntarily retired from the police 
force as a captain in 1999, after more than 30 years of 
service.  T. at pp. 12-14.  He then worked for Census 2000 
for approximately six months doing office work  T. at p. 14.  
He noted seeing a psychiatrist every 6 months and a counselor 
every 2 or 3 months.  T. at p. 15.  He considered VA 
treatment as helpful.  T. at p. 17.  

Included with the evidence submitted at the hearing was a 
June 2000 VA vocational and rehabilitation evaluation by a 
counseling psychologist showing that the veteran did not meet 
the requirements for competitive employment nor was he 
considered feasible for vocational rehabilitation training.   
It was noted that his inability to cope with the stress and 
pressures of competitive employment led to a deterioration in 
work performance.

Also submitted was a September 2000 statement from the 
veteran's supervisor at the local census office for six 
months.  It was noted that the veteran appeared to suffer 
from flashbacks of his Vietnam experiences.  He became 
despondent and withdrawn.  

The veteran's behavior was noted to have disturbed other 
office personnel to the point that the supervisor asked him 
not to return to the office during the end of the final phase 
of the program. 

A September 2000 statement from a census co-worker referred 
to increasing alarm among the veteran's co-workers over his 
despondent behavior.  It was noted that the veteran had a 
tendency to dwell on his military activities in Vietnam on a 
daily basis.  

It was noted that census management asked the veteran's co-
workers if they had noticed his unstable personality to which 
they replied in the affirmative.  It was noted that shortly 
afterwards management felt it best to relieve the veteran of 
his duties.  

In June 2001 the veteran submitted a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability, showing that he had last worked on a full 
time basis on September 15, 2000.  He worked from 20 to 40 
hours per week at Census 2000 without apparent lost time from 
work due to illness.  It was noted that he had previously 
worked as a local city police captain from February 1969 
through March 1999.  He reported that he did not expect to 
receive any disability retirement benefits or workers 
compensation benefits.  He indicated that he was unsuccessful 
in obtaining employment in security positions in 2001. 
He noted that his PTSD prevented him from securing or 
following gainful employment.  He noted submitting 
information showing that he was not eligible to receive 
Social Security Administration (SSA) retirement benefits 
because he lacked qualifying credits.  He was not receiving 
SSA disability benefits. 


Criteria

Increased evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2001).  


Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2001).

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to the veteran.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).




Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment and emotional reactions which affects economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id. 

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important elements to consider 
are time lost from gainful work and decrease in work 
efficiency.  Id.

The rating board must not underevaluate the emotionally sick 
veteran with a good work record , nor must it over evaluate 
his or her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  Id.  It is 
for this reason that great emphasis is placed upon the full 
report of the examiner's description of actual 
symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Id.



The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

When the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.  These 
rating criteria set forth three independent bases for 
granting a 100 percent evaluation, pursuant to 38 C.F.R. 
4.132, Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  Id.

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1), and social inadaptability is to be evaluated 
only as it affects industrial adaptability. 
38 C.F.R. § 4.129.

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2001).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

Also, the Board notes that the record contains numerical 
scores of 42 and 50 on the GAF Scale provided in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), in relation to the veteran's impairment from 
PTSD.  

A GAF score of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See, Carpenter v. Brown, 8 Vet. App. 240 
(1995),

A GAF) score of 85, equates to absent or minimal symptoms 
(e.g. mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g. an occasional 
argument with family members).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  



Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issues on appeal.  

In December 2000 the Board remanded this case for compliance 
with any additional notification or development action 
required under the VCAA of 2000.  Moreover, development of 
the record was undertaken by the RO pursuant to an earlier 
Board remand in April 1998.  All development having been 
completed, the case is once more before the Board for 
appellate consideration. 

As noted above, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim.  

A variety of extensive medical records have been associated 
with the veteran's claims folder.  

They include the veteran's service medical records, private 
and VA treatment records, special VA psychiatric examination 
reports, lay statements and transcripts of Travel Board 
hearings in November 1997 and August 2001. 

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Increased rating for PTSD

Prior to September 16, 2000

The Board notes that, while this case was in appellate 
status, the RO increased the veteran's disability evaluation 
for PTSD from 10 to 50 percent effective as of the date of 
the original grant of service-connection, March 21, 1995.  
This effectively allows the Board to consider the entire time 
period in question, from the original grant of service 
connection to the present.  

The Board is required to examine the evidence pertinent to 
the period of March 21, 1995 to November 6, 1996 solely under 
the "old" criteria as pursuant to VAOPGCPREC 3-00.  

The Board must determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  Id.

Considering the disability picture presented by the medical 
evidence accumulated during that period in relation the 
criteria in effect prior to November 7, 1996, the Board 
concludes that the veteran's symptoms approximate the 
considerable level of impairment for which a 50 percent 
rating is assignable.  The Board is mindful that an 
examiner's classification of the disease as "severe" is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history are for primary consideration.  

While the veteran's psychiatric disability at that time would 
clearly interfere to some degree with his ability to work, 
the evidence does not demonstrate the severe impairment 
contemplated in assigning a 70 percent rating.  On the 
contrary, the evidence shows that he was gainfully employed 
as a local city police officer in a supervisory position for 
many years and worked normal shifts.  There was no mention of 
significant time lost from work due to PTSD.  He expressed a 
strong interest in education and was goal oriented as shown 
by his four degrees in police work.  Also, he did other jobs 
including bar tending.  

Significantly, the veteran was consistently oriented to 
person, place and time with clear sensorium.  He was able to 
communicate and think abstractly.  His insight and judgment 
were considered limited only as they pertained to his 
avoiding other veterans.  His exacerbations of PTSD symptoms 
including anxiety and depression in response to situational 
stress responded successfully to medication and counseling 
with focus on maintaining the highest level of adaptive 
functioning.  

In general, his PTSD symptoms remained under good control and 
his condition stabilized.  While there was some history of 
suicidal and homicidal ideation, the record is absent 
evidence of any active plan to carry out such thoughts.  

Importantly, it was noted that the veteran was on his third 
marriage and expressed a desire to keep his marriage intact.  
In May 1996, he stated that he was pleased with his wife's 
support especially while he was recuperating from heart 
surgery.  

The Board may not overlook the fact that the primary 
disability impairing the veteran's earning capacity was a 
nonservice connected ASHD process for which he underwent a 
coronary artery bypass procedure.  Industrial and social 
impairment due to nonservice connected disability may not be 
considered when determining entitlement to an increased 
evaluation for service-connected PTSD.  See of 38 C.F.R. 
§4.14.  


The competent medical evidence fails to demonstrate that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Severe impairment in the ability to 
establish and maintain effective or favorable relationships 
is not shown.  

The veteran has not demonstrated the more extensive and 
severe symptomatology described in the rating schedule to 
qualify for a 70 percent rating.  The Board concludes that 
the symptomatology due to service-connected PTSD does not 
equal or more nearly approximate severe social and industrial 
impairment under Diagnostic Code 9411 as previously in 
effect.  See 38 C.F.R. 4.7.  Moreover, the competent medical 
evidence fails to demonstrate total social and industrial 
impairment under Diagnostic Code 9411 as previously in 
effect. 

Accordingly, the Board finds no basis for granting a rating 
in excess of 50 percent for PTSD for the period from March 
21, 1995 to November 6, 1996 solely under the "old" 
criteria.

Also, the Board may not overlook the fact that during part of 
the pertinent appellate period the provisions under 38 C.F.R. 
§ 4.16(c), were in effect essentially between March 1, 1989 
and November 6, 1996.  Where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  

The Board notes that as a 70 percent evaluation for a mental 
disability was not in effect, the provisions of 38 C.F.R. 
§ 4.16(c) are not for consideration. 

With respect to the period on and after November 7, 1996, the 
Board is required to examine the evidence under the "old" 
and "new" criteria, and apply the rating criteria more 
favorable to the veteran.  See VAOPGCPREC 3-00.  The record 
shows that the veteran reported last working on a full time 
basis on September 15, 2000.  

Focusing on the period of November 7, 1996 to September 15, 
2000, the Board finds that on the facts of this case, neither 
criteria are found to be more favorable.  The evidence simply 
continued to support no more than a 50 percent evaluation.  

The evidence shows that the veteran continued to work 
gainfully as a police captain with supervisory 
responsibilities until his voluntary retirement in 1999, 
after more than 30 years of service on the police force.  He 
continued to demonstrate an ability to adapt to stressful 
situations associated with police work.  Thereafter, he 
successfully obtained employment with Census 2000 working 
from 20 to 40 hours per week doing office type work from 
approximately April 15, 2000 until September 15, 2000.  He 
reported no significant time lost from work at either place 
of employment due to PTSD.  

The evidence shows that during the period from November 7, 
1996 to September 15, 2000, he continued to maintain a stable 
relationship with his wife.  He had some friends, albeit a 
few, and helped take care of an elderly neighbor.  For 
recreation, he enjoyed reading, deer hunting and going to gun 
shows.  His periods of increased psychiatric symptoms 
continued to be successfully controlled with medication and 
supportive counseling.  His psychiatric state was generally 
considered stable.  He demonstrated an ability to adapt to 
stressful situations.  In July 1998, a GAF score of 85 was 
noted essentially indicative of an absence or minimal 
symptoms.  This was followed by a low GAF score of 50 in 
August 1998 indicative of serious impairment.  

While the Board notes the isolated GAF score of 50 was 
somewhat low, the evidence of record still indicates that the 
veteran did not meet the criteria for assignment of an 
evaluation in excess of 50 percent during the appropriate 
time period under the old criteria used to evaluate mental 
disorders.  An isolated GAF score of 50, is not determinative 
by itself, especially in view of the overwhelming competent 
medical evidence showing a generally stable psychiatric 
condition with increased symptoms successfully controlled 
with medication and therapy.  

The Board emphasizes that during this period he successfully 
completed over 30 years of employment as a police officer in 
a management type position ending with voluntary retirement 
in 1999, and obtained between part to full time employment 
with Census 2000.  No significant loss of working time due to 
PTSD was noted.  

The Board points out that the competent medical evidence 
shows at best that the occasional exacerbations of his 
symptoms in response to external stressors, approximate a 
disability compensated by the current 50 percent evaluation.  
While there was some degree of industrial impairment, the 
veteran's symptoms were not at a level of severity and 
persistence that constituted severe impairment.  His 
psychoneurotic symptoms were not of such severity and 
persistence that there was a severe impairment in the ability 
to obtain or retain his employment.

Also, the Board is unable to conclude that the veteran's 
ability to establish or maintain effective or favorable 
relationships during this time period was severely impaired.  
While there may be some social impairment the Board does not 
find that his ability to establish and maintain social 
relationships was severely impaired in light of the evidence 
of record to the contrary.  

The Board stresses that the evidence, as discussed above, 
does not reflect symptomatology that meets or more nearly 
approximates the criteria required for a 70 percent 
evaluation or higher under the old criteria of Diagnostic 
Code 9411 in effect prior November 7, 1996.  See 38 C.F.R. § 
4.7.

Likewise, under the new criteria for rating mental disorders 
on and after November 7, 1996, the evidence is against a 
higher evaluation.  Occupational and social impairment is 
currently recognized as per the assignment of a 50 percent 
evaluation for the service connected condition.  

Competent evidence of deficiencies in most areas as would 
support a higher evaluation has not been presented.  The 
manifestations of the veteran's PTSD included subjective 
complaints including sleep disturbance with nightmares, 
depression, decreased concentration, and anxiety.  
Despite the reports of symptoms, the evidence indicates that 
the veteran's PTSD with exacerbations remained successfully 
controlled with medication and supportive counseling.  The 
condition was generally considered stable.  He remained goal 
oriented and felt that VA treatment was helpful.  

Moreover, he continued his employment as a police officer in 
a supervisory capacity until voluntary retirement in 1999, 
after 30 years of service in an admittedly stress related 
occupation, to which he successfully adapted without any 
significant work time lost due to PTSD.  Thereafter, he 
successfully obtained and retained employment with Census 
2000, working between part and full time hours weekly, in an 
office type setting.  He reported last working on a full time 
basis on September 15, 2000.  Similarly, there was indication 
of significant time lost from work due to PTSD.

The record did not show that his PTSD was productive of 
deficiencies in most areas due to symptoms such as 
obsessional rituals that interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression to the extent 
affecting his ability to function independently, 
appropriately and effectively; or the neglect of personal 
appearance and hygiene. 

In view of the foregoing, the Board concludes that the 
symptoms associated with PTSD are consistent with a 50 
percent evaluation, but no more, under Diagnostic Code 9411 
that became effective on November 7, 1996.  The Board 
stresses that the evidence, as discussed above, does not 
reflect symptomatology that meets or more nearly approximates 
the criteria required for a 70 percent evaluation or higher 
under Diagnostic Code 9411 that became effective on November 
7, 1996.  See 38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for PTSD prior to 
September 16, 2000.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not specifically discuss assignment of an extraschedular 
evaluation for the rating period of time under discussion.

Nonetheless, the veteran and his representative have had the 
opportunity to argue and present evidence for consideration 
of an extraschedular evaluation, a benefit implied in such 
arguments and ultimately a part of the ultimate benefits 
potentially obtainable in the current appeal.  The Board 
perceives no prejudice to the veteran in discussing this 
phase of benefits available to the veteran even though the RO 
did not specifically discuss them initially.  VAOPGCPREC 06-
96; Bernard v. Brown, 4Vet. App. 384 (1993).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  PTSD, during the rating period under 
discussion, was never shown to require frequent inpatient 
care, nor to result in marked interference with employment as 
to render impractical the application of the regular 
schedular standards.

The regular schedular standards as applied to the veteran's 
case adequately compensates him for the demonstrated level of 
impairment produced by PTSD during the rating period under 
discussion.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


Increased evaluation effective September 16, 2000

Also, the Board recognizes that the veteran reported last 
working on a full time basis on September 15, 2000.  He 
states that his PTSD prevents him from securing or following 
any future gainful employment.  He notes that he was unable 
to obtain any of the security type positions that he applied 
for in 2001.

The evidence of record proximate to the veteran's termination 
of employment in September 2000 includes a January 2001 
statement from his treating physician, Dr. PH, Jr.  He opined 
that the veteran at this point is totally incapable of 
functioning appropriately in occupational environments due to 
PTSD.  His opinion was based upon a review of the record 
including examination findings.  

The sustained low GAF score of 42 reported by Dr. PH, Jr. in 
January 2001 is, for the first time, suggestive of a chronic 
serious social and industrial impairment with inability to 
keep a job, despite medication and supportive counseling 
therapy.  

(The earlier isolated low GAF score of 50 reported in August 
1998 was not determinative of a "chronic" serious 
disability when viewed in light of the overwhelming competent 
medical evidence at that time showing symptoms consistent 
with the 50 percent evaluation in effect through September 
15, 1999).  

Also, a VA vocational counseling record proximate to the 
veteran's termination of employment in September 2000, 
suggests findings of chronic PTSD problems preventing the 
veteran from meeting the requirements for competitive 
employment and making vocational rehabilitation training not 
feasible.  

Moreover, statements from a former supervisor and co-worker 
at the local census office referred to their observations of 
his despondent behavior that led to the termination of his 
employment in September 2000.  His wife recently testified 
that he was currently depressed to the point where he did not 
think he could do anything or go anywhere. 

While the disability picture with regard to PTSD does not 
meet all of the criteria of a 100 percent schedular 
evaluation, the CAVC has held that the criteria in Diagnostic 
Code 9411 for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Richard v. 
Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

The ongoing and persistent nature of the veteran's PTSD and 
his unemployability status associated with PTSD as of 
September 16, 2000, do not permit the Board to conclude that 
the evidence is against the veteran on the issue on appeal.  

The relative equipoise nature of the evidence regarding VA 
and private objective findings suggest evidence of an 
inability to obtain and retain employment solely due to PTSD 
from September 16, 2000 and thereafter. 
Application of the previous more favorable criteria for 
rating psychiatric disorders permits the Board to conclude 
that the evidentiary record supports a 100 percent schedular 
disability rating for PTSD effective from September 16, 2000.  

The Board notes that the assignment of a 100 percent 
evaluation for the period from September 16, 2000, is 
consistent with the assignment of "staged" ratings pursuant 
to Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence of record from the day the veteran filed his 
claim to September 15, 2000 supports a conclusion that he is 
entitled to the same evaluation of 50 percent during any time 
within this period.  

The probative evidence shows no actual variant in the 
severity of his PSTD warranting an increased evaluation based 
upon the facts found during such period.  

Accordingly, the Board does not find that the veteran's 
disability evaluation should be increased for any separate 
period prior to September 16, 2000. 









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation greater than 50 percent 
for PTSD prior to September 16, 2000 is denied. 

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted effective from September 16, 2000, subject to the 
regulations governing the payment of monetary benefits.


			

	MARY GALLAGHER	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

